DETAILED ACTION
This office action is in response to the amendment and / or remarks filed on February 01, 2021.  Claims 1 – 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 7, 14 & 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, 15, 16, 17, 19 & 20 of copending Application No. 15/928,045 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 15/928,045 and the instant patent application 15-928,051 BOTH set forth: 
An apparatus comprising: a backpack harness comprising a vertical support element, shoulder straps, and a hip belt, the shoulder straps and hip belt coupled to the vertical support element;
a backpack system component releasably coupleable to the backpack harness, the backpack system component comprising one of a backpack and an external frame; and 
a game strap, a bottom of the game strap coupled to the backpack system component and a top of the game strap coupled to the backpack system component, wherein the game strap comprises one or more openings located between the top and the bottom of the game strap, the one or more openings sized to accommodate a snout of a head of an animal, wherein one or more of the bottom of the game strap and the top of the game strap are releasably coupled to the backpack system component;
wherein the backpack system component comprises the external frame, wherein the external frame comprises a horizontal section pivotably coupled to a bottom portion of a vertical section of the external frame, wherein the horizontal section rotates between a vertical position and a horizontal position, 
the game strap releasably couples to the backpack system component using one or more couplings, the coupling coupled to one or more of the backpack system component and the game strap;
wherein a coupling comprises one of a buckle, a hook and loop fastener, a snap, a clip, a double D-ring connector, and a cam-buckle connector; and


“An apparatus comprising: an external frame of a backpack system, the external frame comprising a horizontal section and a vertical section, the horizontal section pivotably coupled to a bottom portion of the vertical section of the external frame, wherein the horizontal section rotates between a vertical position and a horizontal position, wherein the horizontal section supports the vertical section of the external frame in a vertical position when the horizontal section is in the horizontal position; and 
a game strap, a bottom of the game strap coupled to an end of the horizontal section of the external frame, the end distal to where the horizontal section pivotably couples to the vertical section, and a top of the game strap coupled to the vertical section of the external frame, wherein the game strap comprises one or more openings located between the top and the bottom of the game strap, the one or more openings sized to accommodate a snout of a head of an animal,
wherein one or more of the bottom of the game strap and the top of the game strap are releasably coupled to the external frame; 
wherein the backpack system comprises a backpack and a backpack harness, wherein the external frame releasably coupled to the backpack harness and the backpack releasably couples to the external frame; and
.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 5, 6, 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2009 / 0127299 A1) to Jamlang in view of (U.S. Patent Number 5,564,612) to Gregory, and (U.S. Patent Design Number 370,090) to Coggins. 
Regarding claim 1, Jamlang discloses the apparatus (1) comprising: the backpack harness (10) comprising the vertical support element (14), shoulder straps (20 & 21), and the hip belt (48), the shoulder straps (20 & 21) and hip belt (48) coupled to the vertical support element (14); 
the backpack system component (100) releasably coupleable (i.e. via 40 & 120) in Figure 1) to the backpack harness (10), the backpack system component (100) comprising one of the backpack (103, 105, 107, 109, 111 & 113); and 
the game strap (200), the top of the game strap coupled (i.e. via (164 & 253) in Figure 1) to the backpack system component (100) at the backpack system component (100) and the top of the game strap (200) coupled to the backpack system component (100), the line having endpoints on the top and the bottom of the game strap, wherein the top of the game strap is oriented toward the head of a user and the bottom of the game strap is oriented toward the hips of the user, -2-wherein one or more of the bottom of the game strap (200) and the top of the game strap (200) are releasably coupled (i.e. via 164 & 253) in Figure 1) to the backpack system component (100) (See Figure 1).  
However, Jamlang does not disclose the external frame.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the backpack system component comprising one of the backpack and the external frame as taught by Gregory with the apparatus of Jamlang in order to provide stability support and assist with load displacement.
However, Jamlang does not explicitly disclose the bottom of the game strap coupled to the backpack system component (100) at the backpack system component (100) closer to the waist of a user.
It would have been obvious to one having ordinary skill in the art at time the invention was effectively filed to make the bottom of the game strap coupled to the backpack system component at the backpack system component closer to the waist of a user, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
However, Jamlang does not disclose wherein the game strap comprises one or more openings located between the top and the bottom of the game strap, and the one or more openings positioned on a line.
Coggins teaches the game strap (i.e. Front Panel) comprising one opening (See Figures 1 & 2) located between the top and the bottom of the game strap (i.e. Front Panel), the one opening (See Figures 1 & 2) positioned on the line (See Figures 1, 2 & 3).


	Regarding claim 4, Jamlang discloses the game strap (200) releasably couples to the backpack system component (100) using one or more couplings (164 & 253), the couplings (164 & 253) coupled to one or more of the backpack system component (100) and the game strap (200) via the strap (i.e. Strap adjacent (164) in Figure 1).

	Regarding claim 5, Jamlang discloses wherein the couplings (164 & 253) that releasably couples the backpack system component (100) to the game strap (200) comprises one of the buckle (See Figure 1).

	Regarding claim 6, Jamlang discloses the coupling between the backpack system component (100) and the game strap (200) comprises an adjustment mechanism (i.e. Slide Strap Portion of Buckle (501) in Figure 3) that allows adjustment of the distance between one of the top of the game strap (200) and the backpack system component (100).

	Regarding claim 12, Jamlang discloses the top of the game strap (200) couples to the backpack system component (100) at two locations (See Figure 1).

It would have been obvious to one having ordinary skill in the art at time the invention was effectively filed to make the bottom of the game strap couples to the backpack system component at two locations, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 13, Jamland discloses the game strap (200) comprises the flexible material comprising the flexibility sufficient to wrap around one or more of an animal head and the animal cape.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2009 / 0127299 A1) to Jamlang, (U.S. Patent Number 5,564,612) to Gregory, and (U.S. Patent Design Number 370,090) to Coggins as applied to claim 1 above, and further in view of (U.S. Patent Number 5,381,941) to Brune.
Regarding claim 2, Jamlang as modified by Gregory discloses the backpack system component (10) comprises the external frame (14, 16, 18 & 24) wherein the external frame (14, 16, 18 & 24) comprises the horizontal section (24) coupled to the bottom portion of the vertical section (14 & 16) of the external frame (14, 16, 18 & 24) (See Figure 3).
However, Jamlang does not explicitly disclose the horizontal section pivotably coupled to the bottom portion of the vertical section of the external frame, wherein the 
Brune teaches wherein the external frame (32 & 34) comprises the horizontal section (14) pivotably coupled to the bottom portion of the vertical section of the external frame (32 & 34) (See Figures 2), wherein the horizontal section (14) rotates between the vertical position and the horizontal position (See Figure 2), and wherein the bottom of the game strap (50) couples to the end of the horizontal section (14) (See Figure 5), the end distal to wherein the horizontal section (14) pivotably couples to the vertical section (See Figure 5), and wherein the top of the game strap (50) couples to the vertical section (See Figures 5 & 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the horizontal section pivotably coupled to the bottom portion of the vertical section of the external frame, wherein the horizontal section rotates between the vertical position and the horizontal position, and wherein the bottom of the game strap couples to an end of the horizontal section, the end distal to wherein the horizontal section pivotably couples to the vertical section, and wherein the top of the game strap couples to the vertical section as taught by Brune with the apparatus of Jamlang in order to accommodate various usable operating positions.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2009 / 0127299 A1) to Jamlang, (U.S. Patent Number 5,564,612) to  as applied to claim 1 above, and further in view of (U.S. Patent Number 8,783,530 B1) to Jordan.
Regarding claim 3, Jamlang as modified by Coggins does not explicitly disclose wherein the game strap comprises two or more openings and wherein each opening is of a different diameter, wherein each opening of the two or more openings is sized for different animal snouts.  
Jordan teaches the game strap (14) comprises two or more openings (i.e. Left & Right (26) in Figure 4), wherein each opening (i.e. Left & Right (26) in Figure 4) of the two or more opening (i.e. Left & Right (26) in Figure 4) is sized for animal snouts (See Figures 1, 3, 4 & 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the game strap comprising two openings sized for animal snout as taught by Jordan with the apparatus of Jamlang in order to accommodate various limbs and parts of a gaming animal.
However, Jamlang as modified by Jordan does not explicitly disclose each opening is of different diameter.
Jordan recites: “With respect to the above description then, it is to be realized that the optimum dimensional relationships for the parts of an embodiment enabled by the disclosure, to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art, and all equivalent relationships to those illustrated in the drawings and described in the specification are intended to be encompassed by an embodiment of the disclosure. Therefore, the foregoing is considered as illustrative only of the principles of numerous modifications and changes will readily occur to those skilled in the art, it is not desired to limit the disclosure to the exact construction and operation shown and described, and accordingly, all suitable modifications and equivalents may be resorted to, falling within the scope of the disclosure.” (See Column 3, lines 11 – 26).
Therefore, it would have been an obvious matter of design choice to make each opening being of different diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2009 / 0127299 A1) to Jamlang, (U.S. Patent Number 5,564,612) to Gregory, and (U.S. Patent Design Number 370,090) to Coggins as applied to claim 1 above, and further in view of (U.S. Patent Number 6,510,705 B1) to Jackson.
Regarding claim 7, Jamlang discloses the game strap (200) is releasbly coupled (i.e. via 164 & 253) in Figure 1) to the backpack system component (200) (See Figure 1).
However, Jamlang as modified does not explicitly disclose the game strap is size for the head, antlers, and the cape of an animal, wherein the antlers protrude beyond the top of the game strap when the top of the game strap is releasably coupled to the backpack system component.
for the head, antlers, and the cape of an animal, wherein the antlers protrude (i.e. via (26) in Figure 8) beyond the top of the game strap (20) when the top of the game strap (20) is releasably coupled (i.e. via (34A, 34B, 36A & 36B) in Figures 2, 5 & 8).
It would have been obvious to one having ordinary skill in the art at the time the time the invention was effectively filed to make the game strap size for the head, antlers, and the cape of an animal, wherein the antlers protruding beyond the top of the game strap when the top of the game strap releasably coupled to the backpack system component as taught by Jackson with the apparatus of Jamlang in order to adequately secure and provide a snug fit around the wild game head during transport.

Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2009 / 0127299 A1) to Jamlang, (U.S. Patent Number 5,564,612) to Gregory, and (U.S. Patent Design Number 370,090) to Coggins as applied to claim 1 above, and further in view of (U.S. Patent Number 8,496,149 B1) to Sohm.
Regarding claim 11, Jamland does not disclose the game strap (200) additionally releasably coupled to the backpack system component at the location between the top and the bottom of the game strap.
Sohm teaches the game strap (1 & 2) additionally releasably coupled (i.e. Middle (6 & 8) in Figures 1 & 2) to the backpack component (14) at the location between the top and the bottom of the game strap (1 & 2) (See Figure 1).
.

Claim 14 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,381,941) to Brune in view of (U.S. Patent Design Number 370,090) to Coggins.
	Regarding claim 14, Brune discloses the external frame (12) of the backpack system (See Figure 6), the external frame (12) comprising the horizontal section (14) and the vertical section (32 & 34), the horizontal section (14) pivotably coupled to the bottom portion of the vertical section (32 & 34) of the external frame (12) (See Figure 2), wherein the horizontal section (14) rotates between the vertical position (See Figure 2) and the horizontal position (See Figures 1, 2 & 3), wherein the horizontal section (14) supports the vertical section of the external frame (32 & 34) in the vertical position when the horizontal section (14) is in the horizontal position (See Figures 1 & 3); and
	the game strap (50), the bottom of the game strap (50) coupled to the end of the horizontal section (14) of the external frame (12), the end distal to where the horizontal section (14) pivotably couples to the vertical section, and the top of the game strap (50) coupled to the vertical section (32 & 34) of the external frame (12) (See Figures 5 & 6), 

wherein the top of the game strap (50) is oriented toward the head of the user and the bottom of the game strap (50) is oriented toward the hips of the user.
However, Jamlang does not disclose wherein the game strap comprises one or more openings located between the top and the bottom of the game strap, the one or more openings positioned on a line, the line having endpoints on the top and the bottom of the game strap.
Coggins teaches the game strap (i.e. Front Panel) comprising one opening (See Figures 1 & 2) located between the top and the bottom of the game strap (i.e. Front Panel), the one opening (See Figures 1 & 2) positioned on the line, (i.e. Front Panel) (See Figures 1, 2 & 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the game strap comprising one opening located between the top and the bottom of the game strap, the one opening positioned on the line, the line having endpoints on the top and the bottom of the game strap as taught by Coggins in order to accommodate an animal head (See Figure 3).

	Regarding claim 20, Brune discloses the game strap (50) comprises the flexible material comprising the flexibility sufficient to wrap around one or more of an animal head and an animal cape (See Column 3, lines 41 – 46).

Claim 15 is are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,381,941) to Brune and (U.S. Patent Design Number 370,090) to Coggins as applied to claim 14 above, and further in view of (U.S. Patent Number 5,564,612) to Gregory.
Regarding claim 15, Brune does not disclose wherein the backpack system comprises the backpack and the backpack harness, wherein the external frame releasably coupled to the backpack harness and the backpack releasably coupled to the external frame and to the backpack harness when not coupled to the external frame.
Gregory teaches wherein the backpack system (See Figures 2 & 3) comprises the backpack (12) and the backpack harness (26 & 28), wherein the external frame (14, 16, 18 & 24) releasably coupled to the backpack harness (24 & 26) (See Figure 3) and the backpack (12) releasably coupled to the external frame (14, 16, 18 & 24) (See Figure 2) and to the backpack harness (26 & 28) when not coupled to the external frame (14, 16, 18 & 24) (See Figures 1, 2 & 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the backpack system comprises the backpack and the backpack harness, wherein the external frame releasably coupled to the backpack harness and the backpack releasably coupled to the external frame and to the backpack harness when not coupled to the external frame as taught by Gregory with the apparatus of Brune in order to provide individual and / or independent functionality and usage of the backpack system.

Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,381,941) to Brune and (U.S. Patent Design Number 370,090) to Coggins as applied to claim 14 above, and further in view of (U.S. Patent Number 8,496,149 B1) to Sohm.
Regarding claim 19, Brune does not disclose the game strap (200) additionally releasably coupled to the backpack system component at the location between the top and the bottom of the game strap.
Sohm teaches the game strap (1 & 2) additionally releasably coupled (i.e. Middle (6 & 8) in Figures 1 & 2) to the backpack component (14) at the location between the top and the bottom of the game strap (1 & 2) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the game strap additionally releasably coupled to the backpack system component at the location between the top and the bottom of the game strap as taught by Sohm with the apparatus of Brune in order to provide additional fastening.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.V/Examiner, Art Unit 3734       
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734